Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: receiving data indicative of electronic interactivity between a user and the content related to the physical or digital object based on the detected one or more interactive elements/in response to receiving the data indicative of the electronic interactivity between the user and the content related to the physical or digital object, generating an initially inactivated electronic digital item related to the physical or digital object/communicating the inactivated electronic digital item to the user/electronically communicating to a separate system associated with the physical or digital object, an indication of the electronic interactivity between the user and content related to the physical or digital object/in response to the electronically communicating the indication of the electronic interactivity, receiving an identifier of an activated electronic digital item for the physical or digital object configured to enable use of the activated digital item/communicating the activated digital item to the user including the identifier of the activated digital item, the identifier converting the inactivated digital item related to the physical or digital object into the activated digital item/performing object detection to automatically detect one or more interactive elements embedded within digital content related to a physical or digital object. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities and behaviors – realm: “The technical field relates to generating coupons, and particularly to generating coupons based on electronic interactivity”, “The advertiser or seller may then electronically activate and thus convert the non-redeemable coupon into a redeemable coupon. This may be performed by the advertiser or seller system communicating an identifier of the redeemable coupon to the television service provider or directly to the user.”
This judicial exception is not integrated into a practical application. The additional elements of a system/separate system represent generic computing elements.  The additional element of performing object detection within a real-time video environment does no more than link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system/separate system represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The additional element of performing object detection within a real-time video environment does no more than link the use of the judicial exception to a particular technological environment/field of use. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 18 is directed to a system, therefore meeting the Step 1 eligibility criterion. It performs similar steps to those of method claim 1. Claim 18 does recite the same abstract idea as Claim 1. The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, claim 18 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2, 4-17, 19-20 further include the additional elements of a user mobile device and data gathering (receiving television program content). The mobile device represents a generic computing element. Data gathering represents insignificant extra-solution activity – see MPEP 2106.05(g). The additional elements do not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claims do not recite advertising, marketing or sales activities or behaviors, or business relations
	Examiner notes that Claims 1-2, 4-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: receiving data indicative of electronic interactivity between a user and the content related to the physical or digital object based on the detected one or more interactive elements/in response to receiving the data indicative of the electronic interactivity between the user and the content related to the physical or digital object, generating an initially inactivated electronic digital item related to the physical or digital object/communicating the inactivated electronic digital item to the user/electronically communicating to a separate system associated with the physical or digital object, an indication of the electronic interactivity between the user and content related to the physical or digital object/in response to the electronically communicating the indication of the electronic interactivity, receiving an identifier of an activated electronic digital item for the physical or digital object configured to enable use of the activated digital item/communicating the activated digital item to the user including the identifier of the activated digital item, the identifier converting the inactivated digital item related to the physical or digital object into the activated digital item/performing object detection to automatically detect one or more interactive elements embedded within digital content related to a physical or digital object. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction – i.e. advertising/marketing activities and behaviors – realm: “The technical field relates to generating coupons, and particularly to generating coupons based on electronic interactivity”, “The advertiser or seller may then electronically activate and thus convert the non-redeemable coupon into a redeemable coupon. This may be performed by the advertiser or seller system communicating an identifier of the redeemable coupon to the television service provider or directly to the user.” Independent claim 18 is directed to a system, therefore meeting the Step 1 eligibility criterion. It performs similar steps to those of method claim 1, and recites the same abstract idea as Claim 1.  Remaining dependent claims 2, 4-17, 19-20 further narrow the abstract ideas of the independent claims themselves. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Humble (4949526) describes a coupon validation network that automatically validates coupons which are presented for redemption by customers.
Heitmueller et al. (20180315066) describes an electronic coupon issuance and redemption method and system, that uses account identifiers and purchase information/identifiers; the coupons may include a QR code/barcode or a like code encoding information about the coupon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/28/2022